Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Kot LLC
d/b/a Cigarettes and More,

Respondent.

Docket No. C-13-1266
FDA Docket No. FDA-2013-H-1071

Decision No. CR2985

Date: November 6, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Kot LLC d/b/a Cigarettes and More, that alleges
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to a minor, failed to verify that a cigarette purchaser was 18 years of age
or older, and utilized a self-service display to offer tobacco products for sale,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.
§ 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money penalty of $500.

On September 12, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Cigarettes and More, an establishment that sells tobacco
products and is located at 7150 Leetsdale Drive, #202, Denver, Colorado
80224. Complaint § 3.

e On January 4, 2013, an FDA-commissioned inspector observed a violation
of 21 C.F.R. Part 1140 at Respondent’s establishment. The inspector
observed a violation of 21 C.F.R. § 1140.16(c) due to “a customer-
accessible display of cigarette tobacco on the main sales floor of the
establishment.” Complaint § 10.

e On January 17, 2013, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from January 4, 2013. The letter
explained that the observations constituted a violation of a regulation found
at 21 C.F.R. § 1140.16(c), and that the named violation was not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violation, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.
Complaint § 10.

e Anna Abdulmanova, Respondent’s owner, responded to the Warning Letter
with a January 21, 2013 letter of her own. Ms. Abdulmanova “stated that
the establishment was purchased shortly before the inspection, . . . the new
owners had believed that the establishment was in compliance with all
applicable tobacco regulations[,] . . . [and] the establishment planned to
move all tobacco products to behind the counters to ensure face-to-face
sales.” Complaint § 11.

e On March 28, 2013, at approximately 10:32 AM MT, FDA-commissioned
inspectors documented additional violations of 21 C.F.R. Part 1140 at
Respondent’s establishment. The inspectors documented a violation of
21 C.F.R. § 1140.14(a) when “a person younger than 18 years of age was
able to purchase a package of Camel Blue cigarettes . . . [.]” The inspectors
also documented a violation of 21 C.F.R. § 1140.14(b)(1) when “the
minor's identification was not verified before the sale... .” Complaint § 1.

e CTP issued a Notice of Compliance Check Inspection to Cigarettes and
More on April 1, 2013, due to the March 28, 2013 inspection. The Notice
of Compliance Check Inspection specifically informed Respondent that “‘a
minor was able to . . . purchase a regulated tobacco product at
approximately 10:32 AM” on March 28, 2013. Complaint § 2.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchaser is younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Finally, the regulations prohibit the use of self-
service displays as a method of sale of cigarettes and smokeless tobacco,

21 C.F.R. § 1140.16(c), except where the establishment does not permit any
person younger than 18 years of age to be present or enter at any time, 21 C.F.R.
§ 1140.16(c)(2)(ii).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within a three-month period.
Specifically, Respondent had a violation on January 4, 2013, and two violations on
March 28, 2013. Respondent violated the prohibition on the use of self-service
displays as a method of selling cigarettes or smokeless tobacco on January 4,
2013. 21 C.F.R. § 1140.16(c). Respondent’s actions on March 28, 2013, violated
the prohibition against selling cigarettes to persons younger than 18 years of age,

21 C.F.R. § 1140.14(a), and violated the requirement that retailers verify, by
means of photo identification containing a purchaser’s date of birth, that no
cigarette purchaser is younger than 18 years of age, 21 C.F.R. § 1140.14(b)(1).
Therefore, Respondent’s actions constitute violations of law for which a civil
money penalty is merited.

The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for a third violation within a three-month
period, 21 C.F.R. § 17.2, and CTP has requested a fine of that amount. Therefore,
I find that a civil money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

